Citation Nr: 0431887	
Decision Date: 12/01/04    Archive Date: 12/14/04	

DOCKET NO.  02-15 563	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Harry S. Truman Memorial Veterans' Hospital in Columbia, 
Missouri


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
unauthorized medical treatment provided to the veteran at the 
Crossroads Regional Hospital on December 18 and 19, 2001.  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
December 1975.  His DD Form 214 also indicates 9 months and 
24 days of prior active duty.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a determination of the 
Department of Veterans Affairs (VA) Harry S. Truman Memorial 
Veterans' Hospital (VA medical center, or VAMC) in Columbia, 
Missouri.  In November 2003, the Board remanded this appeal 
because the veteran's request for a Travel Board hearing had 
not been addressed by the VAMC.  The VAMC subsequently 
contacted the veteran and, in March 2004, he withdrew his 
request for a Travel Board hearing.  In May 2004, the Board 
remanded this case because the VAMC had failed to provide the 
veteran with notice of the Veterans Claims Assistance Act of 
2000 (VCAA), and to obtain the veteran's original VA claims 
folder.  In September 2004, the veteran was notified of VCAA, 
and the RO obtained the veteran's original VA claims folder.  
The veteran responded with written argument.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran is not service-connected for any disability.

3.  Although it appears that the veteran enrolled in the VA 
Healthcare System in 1998, the veteran did not receive any 
care under this enrollment within the 24-month period 
preceding the furnishing of his private emergency room 
treatment at the Crossroads Regional Hospital in December 
2001.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at a private hospital on December 
18 and 19, 2001, have not been met.  38 U.S.C.A. §§ 1701, 
1703, 1710, 1722, 1725, 1728, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.102, 17.120 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate their claims, and makes VA 
responsible to make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims.  

The Board specifically remanded this appeal in May 2004 to 
ensure VCAA compliance.  On remand, in September 2004, the 
VAMC notified the veteran that the key evidence necessary to 
substantiate his claim for payment under the Veterans 
Millennium Health Care and Benefits Act was evidence that he 
had actually been provided treatment under the VA health care 
system within 24 months prior to his private emergency 
treatment in December 2001.  This notification requested the 
veteran to provide evidence of such treatment and offered to 
assist him in the collection of any evidence he might 
reasonably identify.  The veteran responded in September 
2004, consistent with earlier written statements, that he had 
not received any treatment by VA in the 24 months preceding 
his private emergency medical treatment.  The statements of 
the case issued in September 2002 and September 2004 provided 
the veteran with the laws and regulations governing VA 
payment of private unauthorized medical care and clearly 
explained the reasons his claim was being denied.  As 
previously requested, the veteran's claims folder was 
provided to the Board for review along with the veteran's 
medical expenses file.

There is no evidence on file, nor any argument from the 
veteran, that there remains any additional relevant evidence 
which is available and which has not been collected for 
review in support of his claim.  The Board finds that there 
is no reasonable likelihood that any additional evidence is 
available.  The Board finds that the veteran has been 
informed of the evidence which he must present and the 
evidence which VA would collect on his behalf, that he been 
requested to submit any evidence which he may have in 
possession, and that the duties to assist and notify under 
VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It should also be noted that following his receipt of the 
September 2004 supplemental statement of the case, which 
continued the earlier denial of his claim, the veteran 
submitted a statement indicating that he was "not going on 
with this any more."  The VAMC did not follow up to determine 
whether this statement was meant to be a withdrawal of his 
substantive appeal.  In the absence of such clarification, 
the Board will issue a decision on the merits of the case.  

38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 provide that, when 
VA facilities are not capable of furnishing economical 
hospital care or medical services because of geographic 
inaccessibility or not capable of furnishing the care or 
services required, VA, as authorized in 38 U.S.C.A. § 1710, 
may contract with non-department facilities to furnish 
certain types of medical care.  However, contracts for such 
treatment must be authorized in advance of the provision of 
such treatment.

38 U.S.C.A. § 1710 and 38 C.F.R. § 17.54 provide that VA 
shall furnish hospital care and medical services, which the 
Secretary determines to be needed, to any veteran for a 
service-connected disability, and to any veteran who has a 
service-connected disability rated at 50 percent or more.  
These rules govern basic eligibility for VA care and 
treatment.  

38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (formerly § 17.80) 
provide the rules governing the reimbursement of unauthorized 
medical expenses.  The United States Code provides that the 
Secretary may reimburse veterans entitled to hospital care or 
medical services under this Chapter for the reasonable value 
of such care or services, for which such veterans have made 
payment, from sources other than VA, where (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; 
(2) such care or services were rendered to a veteran in need 
thereof (a) for an adjudicated service-connected disability, 
(b) for a non-service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(c) for any disability of a veteran who has a total 
disability, permanent in nature, from a service-connected 
disability, or (d) for any illness or injury in the case of a 
veteran who is a participant in a vocational rehabilitation 
program and it is medically determined to have been in need 
of care or treatment to make possible such entrance into a 
course of training or prevent an eruption of a course of 
training, and (3) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.

In May 2000, implementation of section  111 of the Veterans 
Millennium Health Care and Benefits Act, Public Law No. 106-
117 (Millennium Act), became effective.  These provisions 
establish a basis for payment or reimbursement of the 
reasonable value of non-VA emergency medical services, 
provided for non-service-connected disability, of certain 
veterans who have no medical insurance and no other recourse 
for payment.  These provisions specifically deal with 
situations where the provisions of 38 U.S.C.A. § 1728 do not 
apply.  

The codifying and implementing provisions of the Millennium 
Act, 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.102 authorize 
payment or reimbursement for emergency medical services 
provided in non-VA facilities for non-service-connected 
disabilities only if all of these conditions are met:  
(1) The services were provided in a hospital emergency 
department or similar facility held out as providing 
emergency care to the public, (2) the claim for payment or 
reimbursement is for a condition of such nature that a 
prudent lay person would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health, (3) a VA or other Federal 
facility was not feasibly available and attempt to use them 
beforehand would not have been considered reasonable by a 
prudent lay person, (4) the claim for payment or 
reimbursement for any medical care beyond the initial 
emergency evaluation and treatment is for a continued medical 
emergency of such nature that the veteran could not have been 
safely transferred to a VA or other Federal facility, (5) at 
the time the emergency treatment was furnished, the veteran 
was enrolled in the VA Healthcare System and had received 
medical services under the authority of 38 U.S.C.A. Chapter 
17, within the 24-month period preceding the furnishing of 
such medical treatment (emphasis added), (6) the veteran is 
financially liable to the provider of the private emergency 
treatment, (7) the veteran has no coverage under a health-
plan contract for payment or reimbursement, in whole or in 
part, for the private emergency treatment, (8) if a work-
related injury, the claimant has exhausted without success 
all claims and remedies available against a third party and 
the veteran has no contracts or legal recourse against the 
third party that would reasonably be pursued, and (9) the 
veteran is not eligible for reimbursement under 38 U.S.C.A. 
§ 1728.  

Analysis:  On December 18, 2001, the veteran presented to the 
Crossroads Regional Hospital (a private, non-VA facility) in 
Wentzville, Missouri, with the chief complaint of chest pain.  
The treating physician wrote that he had seen the veteran in 
the past for hiatal hernia and esophageal spasm, usually well 
regulated with sublingual Nitroglycerin.  The previous day, 
the veteran had developed an unusual epigastric and lower 
sternal chest pain, and obtained no relief from 
Nitroglycerin.  He also reported having significant sweating 
and pain in the area of the left shoulder.  The pain had been 
severe but "was gone by the time he was in the emergency 
room."  The veteran was provided a complete workup, with 
laboratory and diagnostic studies and physical examination.  
The obvious focus of inquiry was the veteran's heart, but no 
myocardial infarction was identified, and the assessment from 
a two-day admission was atypical chest pain, status-post 
hiatal hernia repair, gastroesophageal reflux disease, and 
non-insulin dependent diabetes mellitus (diet controlled).  
The cost of this emergency medical treatment is recorded on 
records forwarded to VA as approximately $3,784.  

The veteran's VA claims and medical expense folders show that 
he is not service connected for any disease or injury related 
to active military service.  Accordingly, payment for the 
cost of unauthorized private medical expenses is not 
warranted under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, 
because such care or services were not rendered to a veteran 
in need thereof for a service-connected disability, or for a 
non-service-connected disability associated with and held to 
be aggravating a service-connected disability.  Nor was the 
veteran permanently disabled or in a course of vocational 
rehabilitation.  

The other possible method that the veteran might qualify for 
VA payment for private emergency services for non-service-
connected disabilities was that provided under the more 
recently adopted Millennium Act, effective in May 2000.  The 
veteran submitted evidence showing that he had been accepted 
for enrollment in the VA Healthcare System in November 1998.  
That VA notification letter specifically informed the veteran 
that it provided him access to VA Health Services around the 
country.  With respect to emergency services, the veteran was 
specifically notified that emergency services in private 
facilities "must be authorized in advance or within 72 hours 
of receiving non-VA medical care.  Emergency services may be 
authorized when required to provide care to eligible 
veterans."  

Assuming, without conceding, that the veteran was in fact 
without any other coverage for the cost of these private 
medical expenses (a fact not addressed by the VAMC), the 
essential element absent from the veteran's claim for payment 
under the Millennium Act is that the veteran had not received 
any care or services from VA under his VA Healthcare 
enrollment within the 24-month period preceding the 
furnishing of his private emergency treatment at the 
Crossroads Regional Hospital in December 2001.  The veteran 
has not contended otherwise, and repeated searches of the VA 
Healthcare System for records of any treatment by the veteran 
within this 24-month period have been met with entirely 
negative results.  This is the basis for the VAMC's denial of 
the veteran's claim under the Millennium, and that denial was 
entirely proper.  

The Board need not address the emergent nature of the 
veteran's private emergency room admission.  Although the 
veteran has written that he suffered a heart attack, the 
evidence from the Crossroads Regional Hospital does not 
confirm this fact, although it appears clear that an 
individual with the veteran's symptoms would reasonably have 
believed he might be having a heart attack and that seeking 
immediate emergency care was a prudent and reasonable action.  
Nonetheless, in the absence of any evidence that the veteran 
had sought and received medical services with the VA 
Healthcare System within the 24-month period preceding the 
furnishing of private emergency medical services in December 
2001, a claim for payment of those expenses must be denied in 
accordance with the governing law and regulation.  

The veteran has repeatedly argued that he was in fact 
enrolled in the VA Healthcare System and has submitted 
evidence documenting this, effective from November 1998.  The 
veteran has argued that he was never personally informed of 
the necessity that he actually be provided treatment under 
the VA Healthcare System within 24 months prior to incurring 
private emergency medical expenses.  Of course, there is no 
obligation on VA to notify each and every possible qualifying 
veteran that he may be eligible for VA payment of private 
emergency medical services for non-service-connected 
disabilities, including the nine-point test for payment of 
such expenses.  

The U.S. Supreme Court has held that everyone dealing with 
the Government is charged with knowledge of Federal statutes 
and lawfully promulgated agency regulations.  Federal Crop 
Insurance Corporation v. Merrill, 332 U.S. 380 (1947); see 
Morris v. Derwinski, 1 Vet. App. 260 (265) (1991).  It was 
the veteran's responsibility to stay abreast of any 
entitlements he might have with respect to care or treatment, 
or for the payment of private medical expenses by VA.  The 
Board is not unsympathetic with the issues presented in this 
appeal.  The laws and regulations governing the day-to-day 
business of the U.S. Department of Veterans Affairs are, 
however, in a constant state of flux and are subject to 
change in many cases as a result of Congressional action 
taken by the elected officials of the Nation.  VA is simply 
unable to notify every potentially eligible veteran of every 
change in statute or regulation which may affect any given 
number of veterans.  Each individual intending to avail 
himself or herself of VA or other governmental benefits must 
take personal responsibility for keeping abreast of the 
governing laws and regulations and eligibility requirements 
for such benefits.  

ORDER

There was no authorization or preapproval of VA payment for 
the veteran's private emergency medical care at the 
Crossroads Regional Hospital on December 18 and 19, 2001, and 
the claim for payment of those unauthorized medical expenses 
is denied.  



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



